                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION



MICHAEL TYRONE EDMOND                                   PLAINTIFF


v.                       NO. 4:20-cv-00857 PSH


ANDREW SAUL, Commissioner of                        DEFENDANT
the Social Security Administration



                              JUDGMENT


     Pursuant to the Memorandum Opinion and Order entered this day,

judgment is entered for the Commissioner of the Social Security

Administration.

     IT IS SO ORDERED this 8th day of July, 2021.




                                 __________________________________
                                   UNITED STATES MAGISTRATE JUDGE
